EXHIBIT 22
                                 Redacted

                                  Redacted




            Redacted [X.Z.]   Redacted
                                         Redacted




                                   Redacted




Redacted [L.N.]
                                                                                        Redacted [L.N.]


Redacted [L.N.]


                                                    Redacted [L.N.]




Redacted [L.N.]
                                                                      Redacted [L.N.]
Redacted [X.Z.]




                           Redacted
       Redacted Redacted




Redacted [X.Z.]
